DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US 3,983,711) in view of McNeil et al. (US 5,617,741) further in view of Martinez et al. (US 2011/0067441).
In regard to claim 9, fig. 1-2 of Solomon teaches a process for the separation of a gas mixture to be treated comprising methane, nitrogen and at least one hydrocarbon having at least two carbon atoms, or a mixture of these hydrocarbons (see col. 1, lines 1-19), comprising a first distillation column (13/108) comprising a first top (an upper section wherein a top gas withdrawn) and a first bottom (a bottom section wherein a bottom liquid withdrawn), and a second distillation column (31/121) comprising a second top (an upper section wherein a top gas withdrawn), the process comprising the following steps:
a)    introducing a first fraction of the gas mixture (stream 10/101) to be treated into the first distillation column (13/108) thereby producing, at the first top, a first gas stream (16/111) enriched in methane (see at least col. 3, lines 51-53; col. 5, lines 54-57) and, at a level lower than that of the first top of the first distillation column, a second gas stream [stream 14/109] (see fig. 1, 2);
b)    introducing the second gas stream (14/109) into the second distillation column (31/121), at a level lower than that of the second top (see fig. 1, 2; the stream introduced below the top of the column), thereby producing, at the second top of this column, a third gas stream rich in methane [34/124; fig. 1, 2; col. 4, lines 46-49; col. 6, lines 58-61].
Solomon teaches the first gas stream has both methane and nitrogen and the third gas stream is essentially free from nitrogen (see col. 3, lines 51-53; col. 4, lines 46-49), but does not 993explicitly teach the nitrogen content of the third gas stream is at least 1.5 times lower than the nitrogen content of the first gas stream.
However, these separation amounts are routine and ordinary in the art as taught by McNeil, wherein McNeil teaches that it is routine for a nitrogen content of the gas streams from two separation/distillation columns, wherein a nitrogen content of a second gas stream from a second distillation column is at least 1.5 times lower than a nitrogen content of a first gas stream, wherein McNeil teaches a dual column process to remove nitrogen from a natural gas, wherein Nitrogen is removed from a natural gas feed stream (1) by a cryogenic distillation process in which the feed stream is fed to a primary column of a distillation column system having a primary column (10) and a secondary column (22), wherein the feed gas mixture comprising methane, nitrogen and at least one hydrocarbon having at least two carbon atoms (table 1, stream 1), wherein the first distillation column (10) comprising a first top to produce a first gas stream (15) and also produce a second gas stream (21) from the second distillation column (22), wherein the nitrogen content of the second gas stream (21) is at least 1.5 times lower than the nitrogen content of the first gas stream [15] (See Table, 1, stream 15-N2: 97.01 and stream 21- N2: 55.367 mol %; fig. 1). Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Solomon’s nitrogen contents of the gas streams by ensuring that the nitrogen content of the third gas stream is at least 1.5 times lower than the nitrogen content of the first gas stream in view of the teachings of McNeil to optimize the removing process of high concentration of nitrogen in the first gas stream as a routine skill in the art so as to achieve a specific compositions to reach the desired proportions of the product streams.
Solomon teaches a process for separation of a gas mixture wherein a first fraction of the gas mixture is introduced into a first distillation column to a first gas stream, a second gas stream and a first bottom liquid, but does not teach the first bottom is reheated by a second fraction of the gas mixture to be treated.
However, McNeil teaches a feed mixture (1) comprises a first fraction (4) and second fraction (3), wherein the second fraction of the gas mixture is cooled using a column bottom via reboiler 5 [the column bottom is reheated by the second fraction of the gas mixture] (See McNeil, col. 5, lines 55-61; col. 6, lines 22-23; fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Solomon by reheating the first bottom with a second fraction of the gas mixture, as taught by McNeil for the purpose of providing a cooling duty for the incoming gas so as to assist the downstream separation process of the incoming gas stream. 
Solomon, as modified, teaches the gas mixture (10/101) to be treated comprising methane and other mixture of hydrocarbons (see col. 1, lines 1-19), and the second gas stream (14/109) comprised of methane (see col. 4, line 16; col. 6, line 25), but does not explicitly teach the second gas stream comprised from 5 mol % to 30 mol% of the methane initially present in the gas mixture and the third gas stream comprises 95 mol% of methane. wherein the mol% of methane in the third gas stream is greater than the mol% of methane in the first gas stream.
However, these separation amounts are routine and ordinary in the art, and such separation performance is ordinary from such separation systems as shown by Martinez, wherein Martinez teaches a process for the separation of the components of a gas mixture to be treated comprising methane, nitrogen and at least one hydrocarbon having at least two carbon atoms, or a mixture of these hydrocarbons (See ¶ 0003), comprising the following stages: wherein fig. 1 of Martinez teaches introducing the gas mixture (stream 31- comprises 53,228 mol% of CH4) into a first distillation column (column 20 via 33a/36a/35b) to produce a first gas stream (38) and a second gas stream (42), and further teaches a second distillation column (23) to produce a third gas stream (43), wherein the second gas stream (42) comprises 5 mol % to 30 mol% of the methane initially present in the gas mixture [31] (see Table 1—stream 42 has ≈ 23.3% of the methane initially present in the gas mixture 31), and the third gas stream (43) comprises 95 mol% of methane [See Table 1, stream 43 comprises ≈ 97.9% of methane] (See Table 1), wherein the mol% of methane in the third gas stream (43 ≈ 97.9%) is greater than the mol% of methane in the first gas stream (stream 38 comprises ≈ 97.7% of methane, see Table 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the separation process of Solomon, as modified,  to obtain 5 mol % to 30 mol% of the methane initially present in the gas mixture from the second gas stream and the third gas stream to comprises 95 mol% of methane wherein the mol% of methane in the third gas stream is greater than the mol% of methane in the first gas stream, in view of the teachings of Martinez to optimize the removing process of the concentration of methane in the first, second and third gas streams as a routine skill in the art so as to achieve a specific compositions to reach the desired proportions of the product streams as designed for the plant.

In regard to claim 10, Solomon teaches the process as claimed in claim 9, further comprising: c) introducing said first gas stream enriched in methane resulting from step a) into a denitrogenation unit in order to separate the nitrogen (see at least 4, lines 59-63; Fig. 2, separator 134). In this case, as shown in fig. 2, the first gas stream (111) is separated (via denitrogenation unit [separator 134]) into methane (135) and nitrogen gas (151).
In regard to claim 11, Solomon teaches the process as claimed in claim 10, wherein the second gas stream resulting from step b) is not treated by the denitrogenation unit (see at least 4, lines 46-58; fig. 2). In this case, as shown in fig. 2, the second stream (38/124) is not treated by the denitrogenation unit (134).
In regard to claim 13, Solomon teaches the process as claimed in claim 9, wherein the first gas stream, comprises at most half of the amount of hydrocarbons having more than two carbon atoms present in the feed gas (See Col. 3, lines 51-53). Solomon teaches an overhead of nitrogen and methane, essentially free of carbon dioxide and components heavier than methane, is withdrawn from tower 13 through line 16.


Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.
Applicant's arguments (Remarks page 4) that Wilkinson et al. ‘862 fails to satisfy all of the explicit requirements for the third gas stream in instant claim 9. 
In response, applicant’s argument with regards to Wilkinson et al. ‘862 is moot, because Wilkinson et al. ‘862 is not used by the examiner in the previous rejection to reject the independent claim 9 (See the rejection dated 05/02/2022). Therefore, the argument is not persuasive.
Applicant's arguments (Remarks page 5) that with regard to McNeil et al. ‘741, applicant argued claim 9 requires that “from 5 mol% to 30 mol% of the methane initially present in the gas mixture to be treated is comprised in the third gas stream”. As best mapped on McNeil et al. ‘741, the “gas mixture to be treated” is stream 1, which (Per Table 1) contains 87.487 mol% methane. Also, as best mapped on McNeil et al. ‘741, the “third gas stream” is stream 21, which (Per Table 1) contains 44.557 mol% methane. This represents 50.93% of the inlet methane, which is not within the claimed range. Instant claim 1 also requires that “the third gas stream comprises 95 mol% of methane’, which (Per Table 1) is not the case vis-a-vis stream 21 of McNeil et al. ‘741, which contains 44.557 mol%. Therefore, applicants respectfully disagree that “these separation amounts are routine and ordinary in the art” as taught by McNeil et al. ‘741.
In response, examiner strongly disagree. McNeil et al. ‘741 is introduced for its teaching of that it is routine for a nitrogen content of the gas streams from two separation/distillation columns, wherein a nitrogen content of a second gas stream from a second distillation column is at least 1.5 times lower than a nitrogen content of a first gas stream. Therefore the argument that McNeil does not teach 5 mol% to 30 mol% of the methane initially present in the gas mixture to be treated is comprised in the third gas stream, is not consistent with examiners rejection. 
Applicant's arguments (Remarks page 5) that With regard to Martinez et al. ‘441, Applicants respectfully point out that this is non-analogous art. Instant claim 9 requires, among other things, a first distillation column and a second distillation column. As mapped by the examiner, the second distillation column is represented in Martinez et al. ‘441 by “reflux separator’ 23. One skilled in the art would recognize that such a single stage of separation as would be performed by reflux separator 23 would not produce the same results as a true distillation column.
In response to applicant's argument that Martinez et al. ‘441 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Martinez et al. ‘441 is in the field of applicant’s endeavor (A process for the separation of hydrocarbon components of a gas mixture to be treated comprising methane, nitrogen and at least one hydrocarbon having at least two carbon atoms; See ¶ 0003 of Martinez), and also reasonably pertinent to the particular problem with which the applicant was concerned (i.e., separation of hydrocarbon into multiple components of a gas mixture). Regarding the first and the second distillations, it was already taught by the primary reference Solomon. Further, even though the second separation device is a reflux separator it still used to produce a third gas stream. Therefore the argument that Martinez is non-analogous art is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763             
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763